IN THE COURT OF APPEALS OF TENNESSEE

                                           AT NASHVILLE                           FILED
                                                                                  December 4, 1998

                                                                                Cecil W. Crowson
STEPHEN P. KOPELS,        )                                                    Appellate Court Clerk
                          )
    Plaintiff/Appellant   )                                   NO. 01A01-9711-CV-00646
                          )
v.                        )                                   HON. MURIEL ROBINSON
                          )                                   JUDGE
KATHERINE ANNETTE BRYANT, )
                          )
    Defendant/Appellee    )                                   AFFIRMED


David M. Zolensky, Nashville, for Appellant.
Dot Dobbins, Nashville, for Appellee.


                              MEMORANDUM OPINION1



                                                              INMAN, Senior Judge

        This is a domestic relations case. The appellant complains of the award of

the residence to the appellee, and the award of the attorney’s fees. Our review of

the findings of fact made by the trial Court is de novo upon the record of the trial

Court, accompanied by a presumption of the correctness of the finding, unless the

preponderance of the evidence is otherwise. TENN. R. APP. P., RULE 13(d);

Campbell v. Florida Steel Corp., 919 S.W.2d 26 (Tenn. 1996). Where there is no

conflict in the evidence as to any material fact, the question on appeal is one of

law, and the scope of review is de novo with no presumption of correctness

accompanying a chancellor's conclusions of law. Union Carbide Corp. v.

Huddleston, 854 S.W.2d 87 (Tenn. 1993).


        1
           Affirm ance W ithout O pinion - M emor andum Opinio n. (b) The Court, w ith the con currenc e of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated “MEMORA NDUM OPINION ,” shall not be published, and shall not be cited or
relied on fo r any reas on in a su bseque nt unrelate d case. [A s amen ded by order filed April 22 , 1992.]
      The parties were married seventeen years. They have two minor children.

The trial judge found that the appellee provided the principal sustenance for the

family, and that her separate, substantial estate was dissipated by the appellant,

whose lifestyle was beyond his financial means. The award of attorney fees was

essentially driven by the chronic failure of the appellant to attend hearings, which

multiplied the appellee’s legal expenses.

      Rule 10, Rules of the Court of Appeals, is peculiarly applicable to this case,

since we clearly cannot find that the evidence preponderates against the judgment

of the trial court and no proper purpose would be served by a recitation of the

evidence.

      The judgment is affirmed at the costs of the appellant.


                                        _______________________________
                                        William H. Inman, Senior Judge

CONCUR:



_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Charles D. Susano, Jr., Judge




                                         2